IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38700

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 499
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ERIC CHRISTOPHER PARKER,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for injury to child, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Eric Christopher Parker pled guilty to injury to child. Idaho Code § 18-1501(1). The
district court sentenced Parker to a unified term of ten years, with a minimum period of
confinement of four years. Parker appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho



                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Parker’s judgment of conviction and sentence are affirmed.




                                                   2